Per Curiam. Appellant brought an action of replevin for certain furniture, and recovering but a small portion of the goods on the writ, a count in trover was filed and a trial had before a jury on the issues joined. The jury found appellee guilty of a conversion of the goods, and assessed the appellant’s damages at §43.84. The main contest was on the value of the property converted. The testimony of plaintiffs witnesses tended to show the property to be worth upward of §500. Appellee in his testimony, fixing the value of the articles one by one, makes the value of the whole more than §160. Three witnesses called by appellee placed the value respectively at §175.90, §131.50 and §118.60. Under such evidence the verdict is manifestly too small, and we0know of no rule by which such a verdict can be sustained when complained of by the party who is injured by it. The court below should have granted the motion of appellant to set aside the verdict and grant a new trial, and for the error in denying such motion the judgment must be reversed and the case remanded. Reversed and remanded.